DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3A.	Claim 7 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim 7 recites a method  comprising a series of steps. Thus, the claims are directed to processes, which is a statutory category of invention (Step 1: Yes).

The limitations that sets forth the abstract idea are: receiving a position of work equipment of a work vehicle; and outputting a signal for controlling the work equipment or a transport vehicle …. the position of the work equipment.
 In other words, the claim 7 describes : receiving a position of work equipment of a work vehicle; and outputting a signal for controlling the work equipment or a transport vehicle on the basis of a relationship between a limit area along a traveling route of the transport vehicle and the position of the work equipment.
This is simply Mental Process, concepts performed in the human mind: receiving a position of work equipment of a work vehicle; ( a person looking at a Hydraulic Shovel putting load on  a Dump Truck in a working field and seeing where is the bucket of Hydraulic Shovel  with respect to dump truck , is it contacting the dump truck bed or not); and outputting a signal for controlling the work equipment or a transport vehicle on the basis of a relationship between a limit area along a traveling route of the transport vehicle and the position of the work equipment. ( the person is waving hand or shouting the Hydraulic Shovel operator to stop the buck movement). These above steps  fall into Mental Process performed in the human mind ( including an observation, evaluation, judgement , opinion).
  This  step falls into method of organizing human activity grouping of abstract ideas as it involves  managing personal behavior such as rules and instructions ( i.e., preventing bucket contacting the bed of trump truck) . Therefore, the claim is directed to an abstract idea (Step 2A: YES).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  In particular, the claims only recite additional element- work vehicle and transport vehicle. These are  electro-mechanical devices/ apparatus.
The claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two). 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B: NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim 7 as a whole does  not amount to significantly more than the abstract idea itself. Therefore, the claim   7 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa ( USP 2017/0061796) in view of  Tetsuji et al. (JP 2016/089389).
As Per Claim 1, Osagawa teaches, A control device (management apparatus 10, Figs. 1-2)  that controls a work vehicle (Loading machine LM) including work equipment ( bucket) , the control device [management apparatus 10]) ( [0029-0030]) comprising: a route acquisition unit  ( 12B, Fig.2) that acquires a traveling route (target travel route CS) of a transport vehicle;(dump truck 2) ( management device 10,  [0057-0058],  Also see para [0080-0082]); an area setting unit  that sets a limit area   for limiting entry of the work equipment along the traveling route; ( via “The no-entry region setting unit 12C sets a no-entry region where the dump trucks 2 are prohibited from entering in the mine”, [0039], Fig.2) also see [0057-0058], [0080-0101]);   and a signal output unit that outputs a signal for controlling the work vehicle or the transport vehicle ([0029-0030]).

However, Osagawa does not explicitly teach, setting a limit area   for limiting entry of the work equipment along the traveling route. 
It will obvious to one ordinary skill in the art to recognize that ,  if a restricted area that restricts the entry of a  “work vehicles” is set, that of course means that an rea that restricts the entry of “work equipment” is set. Therefore, Osagawa has the teachings of setting a limit area   for limiting entry of the work equipment along the traveling route.
However, Osagawa does not explicitly teach, controlling the work vehicle or the transport vehicle on the basis of a relationship between the limit area and the work equipment.  
In a related field of Art, Tetsuji et al. ( Tetsuji) teaches, working machine (Hydraulic Shovel 1)  having rotational support device , being capable of appropriately avoiding a contact between a work tool of a front working machine ( Hydraulic Shovel 1)  and a transport vehicle (dump truck 100) during rotation of rotating body (Figs. 3A-B, 4), wherein,  controlling the work vehicle or the transport vehicle on the basis of a relationship between the limit area and the work equipment.  ( Abstract,  See “the control device 21 prevents the contact between the bucket 4C and the dump truck 100 when the contact determination unit 24 determines that the bucket 4C and the dump truck 100 contact, the swing speed of the swing body 3 and the vertical direction of the bucket 4C. A speed relationship setting unit 25 is provided to set the relationship with the moving velocity of the vehicle”, [0047], also see [0039], [0045-0046], Figs. 1, 5-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Osagawa and Tetsuji before the effective filing date of the claimed invention  to modify the systems of Osagawa, to include the   teachings ( the control device) of  Tetsuji  and configure with the system  ( management apparatus) of Osagawa in order to    prevent the contact between the implement of LM   and the dump truck 2 when the contact determination unit 24 determines that the bucket of LM   and the dump truck  contacts. Motivation to combine the two teachings is, to prevent  contact  between Loading machine bucket and dump truck when  contact determination unit  determines that the bucket  and the dump truck are  contacting (i.e.,  added feature to enhance durability of machines).

As per Claim 2, Osagawa as modified by Tetsuji  teaches the limitation of Claim 1. However, Osagawa  in view of  Tetsuji teaches, wherein the signal output unit outputs an operation signal for limiting an operation of moving the work equipment toward the inside of the limit area.  (Tetsuji :   See at least claim 4)

As per Claim 3, Osagawa as modified by Tetsuji  teaches the limitation of Claim 1. However, Osagawa  in view of  Tetsuji teaches,  wherein the signal output unit outputs an operation signal for moving the work equipment toward the outside of the limit area in a case where at least a part of the work equipment is present within the limit area.  (Osagawa : via “The no-entry region setting unit 12C sets a no-entry region where the dump trucks 2 are prohibited from entering in the mine”, [0039], Fig.2). also see   [0029-0030]). And also see  (Tetsuji :   See at least claim 4)

As per Claim 4, Osagawa as modified by Tetsuji  teaches the limitation of Claim 1. However, Osagawa  in view of  Tetsuji teaches, wherein the signal output unit outputs a stop signal for stopping the transport vehicle in a case where at least a part of the work equipment is present within the limit area.  (Osagawa : via “The no-entry region setting unit 12C sets a no-entry region where the dump trucks 2 are prohibited from entering in the mine”, [0039], Fig.2). also see   [0029-0030]).

 As per Claim 5, Osagawa as modified by Tetsuji  teaches the limitation of Claim 1. However, Osagawa  in view of  Tetsuji teaches, wherein the signal output unit outputs a control signal for prohibiting swing of the work equipment .  (Tetsuji :  See at least Claim 4. , see para [0047]. 
However, it does not explicitly teach, prohibiting swing of the work equipment in a case where a height of the work equipment is lower than a height of the limit area.
However, it would have been obvious to one ordinary kill in the art to recognize that,  when control device 21 prevent contact, then it will obviously prohibit swing of work implement when   height of work equipment is lower that  a height of limit area.
As per Claim  6 , Osagawa as modified by Tetsuji  teaches the limitation of Claim 1. However, Osagawa  in view of  Tetsuji teaches, wherein the signal output unit outputs the signal on the basis of the relationship between theApplication No. Not Yet Assigned3 Docket No.: 1420149.699US9 Amendment dated November 19, 2019 First Preliminary Amendment limit area and the work equipment (Osagawa : [0029-0030]), [0039]), in a case where the transport vehicle is located in a predetermined area in which the work vehicle is present ( Osagawa :[0039],  Fig. 1, Tetsuji : Fig. 1-6).  

Claim 7 is being rejected using the same rationale as claim 1.
Claim 8 is being rejected using the same rationale as claim 3.
Claim 9 is being rejected using the same rationale as claim 4.
Claim 10 is being rejected using the same rationale as claim 4.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 12 is being rejected using the same rationale as claim 5.
Claim 13 is being rejected using the same rationale as claim 5.
Claim 14 is being rejected using the same rationale as claim 5.
Claim 15 is being rejected using the same rationale as claim 5.
Claim 16 is being rejected using the same rationale as claim 6.
Claim 17 is being rejected using the same rationale as claim 6.
Claim 18 is being rejected using the same rationale as claim 6.
Claim 19 is being rejected using the same rationale as claim 6.
Claim 20 is being rejected using the same rationale as claim 6.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663